DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-7 and 13-18 in the reply filed on 7/12/2022 is acknowledged.  The traversal is on the ground(s) that “there is no serious burden to examine all the claim because all claims have already been examined” and “Okuyama JP 2007/206373 fails to suggest/teach the new special technical feature “a substrate of a screen privacy device with parallel channels having . This is not found persuasive because there are new claim limitations “selecting a desired level of privacy for the screen privacy device; polymerizing the PDLC compound by selecting polymerization characteristics to achieve the desired level of privacy” added in claim 8 and new claims 19 and 20, are not been examined and require further different field of searching and consideration from the product claims. Also, Okuyama JP 2007/206373 still teach the new special technical feature, Okuyama discloses, in at least figs.1-8, 10, 16 and 17 (fig.10 is the fourth embodiment which share the same structure as other embodiments, except the shape of the groove/opening 45A, and last paragraph of page 5 discloses the shape of the channel/opening can be different kinds of shapes), a substrate (14/44) of a screen privacy device (41, 21, 11) with parallel channels (15A/45A) having angled walls (see figs.10, 6-8, 4 and 1 not only disclose a substrate with parallel rows of channels having angled walls, but also discloses the substrate with parallel columns of channels having angled walls intersect with the parallel rows of channels); a polymer-dispersed liquid crystal (PDLC) compound (45) within the channels to selectively alter a viewing angle of an underlying display screen (2); and a pair of electrodes (16 and 17) disposed on opposite walls (see figs.10, 6, 4 and 1) of each of the channels to selectively apply a voltage potential across the PDLC compound within a corresponding channel (see figs.1 and 6). 
In addition, New reference Schwartz US 2014/0232960 teach the new special technical feature as well, Schwartz discloses, in at least figs.1-5 (they are different embodiments share the same structure, except the shape of the channel and structure of the transparent electrode), “a substrate (43 or 53) of a screen privacy device (40 or 50) with parallel channels having angled walls (see figs.1, 4 and 5); a polymer-dispersed liquid crystal (PDLC) compound (55 or claim 8 and para.47) within the channels to selectively alter a viewing angle of an underlying display screen (claim 24); and a pair of electrodes (41, 42 or 58) disposed on opposite walls (see figs.4 and 5) of each of the channels to selectively apply a voltage potential across the PDLC compound within a corresponding channel (see figs.2, 4 and 5)”.
Therefore, Group 1 and Group 2 (claims 8-12, 19 and 20) lack the same or corresponding special technical feature, so that Group 1 and Group 2 lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
(The Examiner notes: the method claims 8-12, 19 and 20 will be rejoined when the method claims and the product claims share a new special technical feature (allowable subject matter) later.

Response to Amendment
The amendment filed on 03/08/2022 has been entered.
Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. Regarding at least independent claims 1 and 13, the applicant argues the rejection under 35 U.S.C 102(a)(1) is improper over OKUYAMA JP 2007206373A because OKUYAMA JP 2007206373A fails to teach or suggest “a substrate with parallel rows of channels having angled walls”. The Examiner respectfully disagrees. 
Regarding applicant’s argument, OKUYAMA JP 2007206373A not only discloses “a substrate (14/44) with parallel rows of channels (15A/45A) having angled walls”, but also discloses the substrate with parallel columns of channels having angled walls intersect with the parallel rows of channels (see figs.10, 6-8, 4 and 1). Thus, The Examiner finds that OKUYAMA JP 2007206373A discloses “a substrate with parallel rows of channels having angled walls”.
Therefore, The Examiner maintains the rejection. 

In addition, Applicant’s arguments with respect to at least independent claims 1 and 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection because the Examiner uses a new primary reference Schwartz US 2014/0232960.

Claim Objections
Claims 2-7, 14-15 and 18 objected to because of the following informalities:  
Claims 2-7, the phase “The device of claim” should be “The screen privacy device of claim”; and
Claims 14-15 and 18, the phase “The device of claim 13” should be “The display device of claim 13”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKUYAMA JP 2007206373A.
Regarding claim 1, OKUYAMA discloses a screen privacy device, in at least figs.1-8, 10, 16 and 17 (figs.10 is the fourth embodiment which share the same structure as other embodiments, except the shape of the groove/opening 45A, and last paragraph of page 5 discloses the shape of the channel/opening can be different kinds of shapes), comprising: 
a substrate (14/44) with parallel rows of channels (15A/45A) having angled walls (see figs.10, 6-8, 4 and 1 not only disclose a substrate with parallel rows of channels having angled walls, but also discloses the substrate with parallel columns of channels having angled walls intersect with the parallel rows of channels);
a polymer-dispersed liquid crystal (PDLC) compound (45) within the channels to selectively alter a viewing angle of an underlying display screen (2); and electrodes (16 and 17) disposed on opposite walls (see figs.10, 6, 4 and 1) of each of the channels to selectively apply a voltage potential across the PDLC compound within a corresponding channel (see figs.1 and 6).
Regarding claim 2, OKUYAMA discloses the angled walls are angled towards each other going away from a display screen (see at least figs.6, 16 and 17 discloses the shape of the channels can be formed to have the angled walls are angled towards each other going away from a display screen as well).
Regarding claim 3, OKUYAMA discloses the angled walls are angled away from each other going away from a display screen (see at least fig.6).
Regarding claim 4, OKUYAMA discloses the electrodes are disposed on the angled walls of the channels (see at least fig.4 and page 6 and lines 33-36, disclose the electrodes are disposed on the angled walls of the channels for the purpose of reducing power consumption).
Regarding claim 5, OKUYAMA discloses the electrodes are disposed on parallel walls of the channels, which parallel walls join the angled walls (see figs.10, 1 and 6).
Regarding claim 6, OKUYAMA discloses when a voltage is not applied to the PDLC compound, liquid crystals in the PDLC compound are not aligned with one another (see figs.1A and 6A).
Regarding claim 7, OKUYAMA discloses when a voltage is applied to the PDLC compound, liquid crystals in the PDLC compound are aligned with one another (see figs.1B and 6B).
Regarding claim 16, OKUYAMA discloses the parallel rows run from a bottom of the display screen towards a top of the display screen (see at least fig.7 and 6).  
Regarding claim 17, OKUYAMA discloses the parallel rows run from a first side of the display screen towards a second side of the display screen (see at least fig.7 and 6).  

Claim(s) 1, 3, 5-7, 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz US 2014/0232960.
Regarding claim 1, Schwartz discloses a screen privacy device, in at least figs.1-5 (they are different embodiments share the same structure, except the shape of the channel and structure of the transparent electrode), comprising: 
a substrate (43 or 53) with parallel rows of channels (45) having angled walls (see figs.1, 4 and 5);
a polymer-dispersed liquid crystal (PDLC) compound (55 or claim 8 and para.47) within the channels to selectively alter a viewing angle of an underlying display screen (claim 24); and electrodes (41, 42 or 58) disposed on opposite walls (see figs.4 and 5) of each of the channels to selectively apply a voltage potential across the PDLC compound within a corresponding channel (see figs.2, 4 and 5).
Regarding claim 3, Schwartz discloses the angled walls are angled away from each other going away from a display screen (see at least fig.4).
Regarding claim 5, Schwartz discloses the electrodes are disposed on parallel walls of the channels, which parallel walls join the angled walls (see fig.4).
Regarding claim 6, Schwartz discloses when a voltage is not applied to the PDLC compound, liquid crystals in the PDLC compound are not aligned with one another (see figs.1A and para.5).
Regarding claim 7, Schwartz discloses when a voltage is applied to the PDLC compound, liquid crystals in the PDLC compound are aligned with one another (see figs.1B and para.5).
Regarding claim 13, Schwartz discloses a display device, figs.1-5 (they are different embodiments share the same structure, except the shape of the channel and structure of the transparent electrode), comprising: 
a screen (display panel, claim 24) to generate a visual output (claim 24); and 
a screen privacy device (40 or 50) disposed over the screen (claim 24), the screen privacy device comprising: a substrate (43 or 53) with channels (45) having angled walls (see figs.1, 4 and 5); 
a polymer-dispersed liquid crystal (PDLC) compound (55 and claim 8 and para.47) within the channels to selectively alter a viewing angle of the screen (claim 24); and 
a pair of electrodes (41, 42 or 58) disposed on opposites walls (see figs.4 and 5) of each of the channels to selectively apply a voltage potential across the PDLC compound within a corresponding channel (see figs.2, 4 and 5); and 
a controller (para.17 discloses switching can be carried out via an external hardware or software-controlled switch electrically coupled to the film) to pass the voltage from an electronic device of which the display device is a component (para.4 discloses the film may be applied to the viewing surface of a display device and powered by a USB adapter with the use of a built-in transformer circuit; When built into a display device, the power for the privacy film could be drawn from a battery or electrical outlet) the pair of electrodes to selectively switch the PDLC compound (55 and para.47) between a first mode and a second mode (para.17 and fig.1).
Regarding claim 14, Schwartz discloses the channels are trapezoidal with a shorter wall of parallel walls adjacent the screen (see at least fig.4 and claim 24).
Regarding claim 16, Schwartz discloses the parallel rows run from a bottom of the display screen towards a top of the display screen (see at least figs.1A and 1B and claim 24).  
Regarding claim 17, Schwartz discloses the parallel rows run from a first side of the display screen towards a second side of the display screen (see at least figs.1A and 1B and claim 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKUYAMA JP 2007206373A in view of Schwartz US 2014/0232960.
Regarding claim 13, OKUYAMA discloses a display device, in at least figs.1-8, 10, 16 and 17 (figs.10 is the fourth embodiment which share the same structure as other embodiments, except the shape of the groove/opening 45A, and last paragraph of page 5 discloses the shape of the channel/opening can be different kinds of shapes), comprising: 
a screen (2, LCD) to generate a visual output (LCD); and 
a screen privacy device (41, 21, 11) disposed over the screen, the screen privacy device comprising: a substrate (14/44) with parallel rows of channels (15A/45A) having angled walls (see figs.10, 7, 6, 4 and 1); 
a polymer-dispersed liquid crystal (PDLC) compound (45) within the channels to selectively alter a viewing angle of the screen; and 
a pair of electrodes (16 and 17) disposed on opposites walls (see figs.10, 6, 4 and 1) of each of the channels to selectively apply a voltage potential across the PDLC compound within a corresponding channel; and 
a controller (it’s inherent to have a controller to control elements 18 and 19) to pass a voltage to the pair of electrodes to selectively switch the PDLC compound between a first mode and a second mode (see figs.1 and 6 show two different modes).
OKUYAMA does not explicitly disclose the controller to pass the voltage from an electronic device of which the display device is a component to the pair of electrodes to selectively switch the PDLC compound between a first mode and a second mode .
Schwartz discloses a display device, in at least figs.4 and 5, the controller (para.17 discloses switching can be carried out via an external hardware or software-controlled switch electrically coupled to the film) to pass the voltage from an electronic device of which the display device is a component (para.4 discloses the film may be applied to the viewing surface of a display device and powered by a USB adapter with the use of a built-in transformer circuit; When built into a display device, the power for the privacy film could be drawn from a battery or electrical outlet) the pair of electrodes (41 and 42) to selectively switch the PDLC compound (55 and para.47) between a first mode and a second mode (para.17) for the purpose of powering and controlling the screen privacy device (para.4 and 17).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the controller to pass the voltage from an electronic device of which the display device is a component to the pair of electrodes to selectively switch the PDLC compound between a first mode and a second mode as taught by Schwartz in the display device of OKUYAMA for the purpose of powering and controlling the screen privacy device.
Regarding claim 14, OKUYAMA discloses the channels are trapezoidal with a shorter wall of parallel walls adjacent the screen (see at least fig.6).
Regarding claim 15, OKUYAMA discloses the channels are trapezoidal with a longer wall of parallel walls adjacent the screen (see at least figs.6, 16 and 17 discloses the shape of the channels can be formed to have the channels are trapezoidal with a longer wall of parallel walls adjacent the screen).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKUYAMA JP 2007206373A in view of Schwartz US 2014/0232960 as applied to claim 13 above, and further in view of Kang US 2017/0139496.
Regarding claim 18, OKUYAMA in view of Schwartz does not explicitly disclose the controller is to vary the voltage to vary the transparency of the screen privacy device.
Kang discloses a display device, in at least fig.1 and 3, the controller is to vary the voltage to vary the transparency of the screen privacy device (150)(para.155 and 156) for the purpose of varying the transparency of the screen privacy device (para.156).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the controller is to vary the voltage to vary the transparency of the screen privacy device as taught by Kang in the display device of OKUYAMA in view of Schwartz for the purpose of varying the transparency of the screen privacy device.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz US 2014/0232960 as applied to claim 1 above, and further in view of OKUYAMA JP 2007206373A.
Regarding claim 2, Schwartz does not explicitly disclose the angled walls are angled towards each other going away from a display screen.
OKUYAMA discloses a screen privacy device, in at least figs.1-8, 10, 16 and 17, the angled walls are angled towards each other going away from a display screen (see at least figs.6, 16 and 17 discloses the shape of the channels can be formed to have the angled walls are angled towards each other going away from a display screen as well) for the purpose of forming the angled walls for the screen privacy device (see fig.16).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the angled walls are angled towards each other going away from a display screen as taught by OKUYAMA in the display device of Schwartz for the purpose of forming the angled walls for the screen privacy device.
Regarding claim 4, Schwartz does not explicitly disclose the electrodes are disposed on the angled walls of the channels.
OKUYAMA discloses a screen privacy device, in at least figs.1-8, 10, 16 and 17, the electrodes are disposed on the angled walls of the channels (see at least fig.4) for the purpose of reducing power consumption (page 6 and lines 33-36).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the angled walls are angled towards each other going away from a display screen as taught by OKUYAMA in the display device of Schwartz for the purpose of reducing power consumption.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz US 2014/0232960 as applied to claim 13 above, and further in view of OKUYAMA JP 2007206373A.
Regarding claim 15, Schwartz does not explicitly disclose the channels are trapezoidal with a longer wall of parallel walls adjacent the screen.
OKUYAMA discloses a screen privacy device, in at least figs.1-8, 10, 16 and 17, the channels are trapezoidal with a longer wall of parallel walls adjacent the screen (see at least figs.6, 16 and 17 discloses the shape of the channels can be formed to have the channels are trapezoidal with a longer wall of parallel walls adjacent the screen) for the purpose of forming channels with angled walls for the screen privacy device (see fig.16).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the channels are trapezoidal with a longer wall of parallel walls adjacent the screen as taught by OKUYAMA in the display device of Schwartz for the purpose of forming channels with angled walls for the screen privacy device.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz US 2014/0232960 as applied to claim 13 above, and further in view of Kang US 2017/0139496.
Regarding claim 18, Schwartz does not explicitly disclose the controller is to vary the voltage to vary the transparency of the screen privacy device.
Kang discloses a display device, in at least fig.1 and 3, the controller is to vary the voltage to vary the transparency of the screen privacy device (150)(para.155 and 156) for the purpose of varying the transparency of the screen privacy device (para.156).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the controller is to vary the voltage to vary the transparency of the screen privacy device as taught by Kang in the display device of Schwartz for the purpose of varying the transparency of the screen privacy device.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871